UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7400


MATTHEW ANDERSON,

                       Plaintiff – Appellant,

          v.

BERNARD MACKIE; MS.    GASQUE,

                       Defendants – Appellees,

          and

SOUTH   CAROLINA  DEPARTMENT  OF   CORRECTIONS; SERGEANT
LIVINGSTON; SERGEANT CHESTNUT; MAJOR JACKSON; LIEUTENANT
GIBSON,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:15-cv-01505-GRA)


Submitted:   November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew Anderson seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief      on   Anderson’s   42    U.S.C.      § 1983   (2012)      complaint.    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties     are   accorded     30       days    after   the    entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

July       14,   2015.        The    notice       of     appeal      was   filed   on

August 31, 2015. *         Because Anderson failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately




       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3